DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites on lines 2-3 that a width of the plateau is related to a width of the rake surface as “0.5 wr ≤ wp ≤ 2 wr”.  However, the metes and bounds of this “relation” are unclear.  Is there a specific range and/or value?  Further clarification is needed.  
For both claims 5 and 6, the term “width” is a relative term that needs to be further defined.  From where to where is this width being taken?  Axially? Radially? In parallel to the cutting edge?  Perpendicular to the cutting edge?  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. US 9,283,626 (hereafter—Fang--).
The Examiner will be using all the embodiments as shown on Figures 26-37 and their respective features.  Note that every embodiment on Figures 26-37 may have the same or different numbers to identify the same rake, planar surface, upper side, lower side, cutting edge, etc.  It is also noted that the upper side and lower side, upper cutting edge and lower cutting edges, etc.  are considered “upper” and/or “lower” depending on which of the sides/edges are being active when machining.  As such, the terms “upper” and “lower” are relative terms.
In regards to claim 1, Fang discloses (Figures 26-37) a cutting insert (300; 350; 370; 390; 420) for a milling tool (330), comprising: an upper side (301, 362, 382, 402, 432) defining an upper extension plane (PU) and including a central surface (308, 358, 378, 398, 428); a lower side (311, 352, 372, 392, 422) opposite to the upper side defining a lower extension plane (PL), wherein a centre axis (335) extends perpendicularly through the upper and lower extension planes (PU, PL); a peripheral side surface (315, 426) extending between the upper side (301, 362, 382, 402, 432) and the lower side (311, 352, 372, 392, 422); at least one cutting edge (302, 427) formed in a transition between the upper side (301, 362, 382, 402, 432) and the peripheral side surface (315, 426), wherein the at least one cutting edge (302, 427) includes a main cutting edge (302, 427) formed in a transition between the upper side (301, 362, 382, 402, 432) and a main part (refer to a part of 315 or 426) of the peripheral side surface (315, 426), wherein at least a projecting major portion of the main cutting edge (302, 427) projects above the central surface (308, 358, 378, 398, 428), wherein the projecting major portion of the main cutting edge (302, 427) is at least in part positively inclined with respect to the upper extension plane (PU) and forms an angle (Φ1); with the upper extension plane (PU) as seen in a direction orthogonal to the main part (as on Figure 28) of the peripheral side surface (315, 426), wherein the upper side (301, 362, 382, 402, 432) includes at least one rake surface (304, 433 or 423) extending inside of and along the at least one cutting edge (302, 427), wherein the rake surface (304, 433 or 243) slopes downward toward the central surface (308, 358, 378, 398, 428) (see Figures 28, 31, 33, 35 and 37) and a plateau (303, 351, 371, 391, 421) extending at least along the projecting major portion of the main cutting edge (302, 427) formed inside of the at least one rake surface (304, 433 or 423) (see Figure 28), wherein the plateau (303, 351, 371, 391, 421) is elevated with respect to the central surface (308, 358, 378, 398, 428), and wherein, as seen in the direction orthogonal to the main part (Figures 28, 31, 33, 35 and 37) of the peripheral surface (315, 426), a transition (see annotated Figure 28 below) between the rake surface (304, 433 or 243) and the plateau (303, 351, 371, 391, 421) extends at an angle (Φ2) with respect to the upper extension plane (PU), wherein Φ2>0°.

    PNG
    media_image1.png
    889
    1236
    media_image1.png
    Greyscale

In regards to claim 2, Fang discloses the cutting insert according to claim 1, Fang also discloses that as seen in a top view (at least as seen on Figure 36, in the same way as presented by Applicant’s Figure 3), the transition between the rake surface (423) and the plateau (421) extends at an angle (Ƴ) with respect to the main cutting edge (427), of about 0 degrees which is a value within the claimed range of wherein -5° <Ƴ<5°.
In regards to claim 3, Fang discloses the cutting insert according to claim 1, Fang also discloses that the rake surface (304, 433 or 423) and/or the plateau (303, 351, 371, 391, 421) are planar surfaces (at least on the sense that they are flat and disposed along a plane) at least along the projecting major portion of the main cutting edge (302, 427) or at least along a part of the projecting major portion of the main cutting edge (302, 427).
In regards to claim 4, Fang discloses the cutting insert according to claim 1, Fang also discloses (as on Figure 36) that the transition between the rake surface (433 or 423) and the plateau (421) extends in parallel with at least the projecting major portion of the main cutting edge (427) or at least with a part of the projecting major portion of the main cutting edge (427) (as shown in Figure 36).
In regards to claim 6, Fang discloses the cutting insert according to claim 2, Fang also discloses that a width wp of the plateau (421) is the same along at least the projecting major portion of the main cutting edge (427).
In regards to claim 7, Fang discloses the cutting insert according to claim 1, Fang also discloses that the plateau (421) forms a plane that extends in parallel with the main cutting edge (427) (as in Figures 36 and 37).
In regards to claim 8, Fang discloses the cutting insert according to claim 1, Fang also discloses that as seen in a vertical section taken perpendicularly to the main cutting edge (as seen on at least Figure 28), the plateau (303) is parallel to the upper extension plane (PU) (see annotated Figure 28 above).
In regards to claim 9, Fang discloses the cutting insert according to claim 1, Fang also discloses that a shortest distance between the main cutting edge (302, 427) and the plateau (303, 421) is the same along at least along a part of the projecting major portion of the main cutting edge (302, 427).
In regards to claim 10, Fang discloses the cutting insert according to claim 1, Fang also discloses a primary land (refer to the land disposed directly in between cutting edge 302 and rake surface 304 as in for example Figure 27) is provided between at least a part of the at least one cutting edge and the rake surface.
In regards to claim 11, Fang discloses the cutting insert according to claim 1, Fang also discloses (as on Figure 27 for example) that the plateau (303) extends all the way along the at least one cutting edge (302).
In regards to claim 12, Fang discloses the cutting insert according to claim 1, Fang also discloses the upper side (for example 301) further comprises a transition surface (307 b, d) connecting the plateau (303) and the central surface (308), wherein the transition surface (307 b, d) is positively inclined as seen in a vertical section taken perpendicularly to the main cutting edge (as on Figure 28).
In regards to claim 13, Fang discloses the cutting insert according to claim 1, Fang also discloses (on Figure 36) that the cutting insert (420) is indexable with at least two or three or four or five or six or seven or eight identical and alternately usable main cutting edges (427, 437) formed in the transition between the upper side (432, 422) and the peripheral side surface (426).
In regards to claim 14, Fang discloses the cutting insert according to claim 1, Fang also discloses that the cutting insert (300; 350; 370; 390; 420) is double-sided with the lower side being identical to the upper side, at least one cutting edge (312, 427) being formed in a transition between the lower side (311, 352, 372, 392, 422) and the peripheral side surface (315, 426).
In regards to claim 15, Fang discloses the cutting insert according to claim 1, Fang also discloses that the cutting insert (300; 350; 370; 390; 420) is arranged or received on an insert seat (332) of a tool body (331) of a milling tool (330) (see Figure 29).
In regards to claim 16, Fang discloses the cutting insert according to claim 14, Fang also discloses that the double-sided cutting insert (300; 350; 370; 390; 420) is arranged or received on an insert seat (332) of a tool body (331) of a milling tool (330) (see Figure 29), the tool body (331) having a central rotation axis around which the tool body (331) is rotatable in a direction of rotation, wherein the tool body (331) comprises a front end (machining end) and a rear end (shank end) between which an envelope surface (refer to surface between machining end and shank end) extends; and the least one insert seat (332) being formed in a transition between the front end and the envelope surface (see Figure 29), wherein said insert seat (332) includes a bottom contact surface (340) configured to support the central surface (308/318) of the lower side of the double-sided cutting insert (300; 350; 370; 390; 420), wherein the insert seat (332)  includes a recess (341), recessed in relation to the bottom contact surface 340) extending between the bottom contact surface (340) and the envelope surface (346), said recess (341) being configured to accommodate the plateau (303, 351, 371, 391, 421) of the lower side of the double-sided cutting insert (300; 350; 370; 390; 420).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. US 9,283,626 (hereafter—Fang--) as applied to claims 1 and 2 above.
In regards to claim 5, Fang discloses the cutting insert according to claim 1, Fang also discloses that there is a width wp of the plateau (303, 351, 371, 391, 421) is related to a width wr of the rake surface (304, 433 or 423).
However, Fang fails to disclose that the relation is of 0.5 wr ≤ wp ≤ 2 wr.
Since Fang does, however, disclose that plateau has a width wp and that the rake surface has a width wr; the width wp of the plateau and the width wr of the rake surface constitute a defined value of the cutting insert. Therefore, the relation of the width wp of the plateau to the width wr of the rake surface is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these widths will depend on the desired cutting edge and desired positioning on a cutting tool’s seat. Therefore, since the general conditions of the claim, i.e. that the cutting insert is made up of a defined width wp of the plateau and width wr of the rake surface, were disclosed in the prior art by Fang, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Fang' s width wp of the plateau and width wr of the rake surface to be within a desired range such as to satisfy 0.5 wr ≤ wp ≤ 2 wr.  In re Aller, 105 USPQ 233.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose all of the limitations of at least claim 1:
Yoshida et al. US 2019/0054550
Ishi US 2014/0298967
Nada et al. US 2013/0236257
Katbi et al. US 5,222,843
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722